DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Amendment
Applicant's amendment to the claims filed on 12/30/2020 has been acknowledged and entered. Claims 1-15 have been cancelled and new claims 16-35 have been added. Non-final office action on the merits is as follows: 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 16, the limitations “wherein each of the insulating layers is provided between two diffusion preventing layers or between a diffusion preventing layer and a substrate in contact with a surface of the multilayered wiring layer; a through-hole that is provided to penetrate through at least one insulating layer from a surface of the multilayered wiring layer opposite the surface of the multilayered wiring layer in contact with the substrate” is unclear. In particular, the first limitation appears to set forth that the insulating layers are either provided between diffusion layers or between a diffusion layer and a substrate which leaves open the interpretation that no insulation is provided between a diffusion layer and a substrate and only formed between adjacent diffusion layers. If this interpretation is taken then the second limitation setting forth that the multilayered wiring layer being in contact with the substrate is unclear as a substrate may not be set forth or provided in the device as claimed. It is recommended that the claim be amended to specifically set forth that one of the plurality of insulating layers is located between one of the plurality of diffusion prevention layers and a substrate and the other of the plurality of insulating layers is located between the other of the plurality of diffusion layers to clarify the presence of the substrate in the semiconductor device. 
Regarding Claim 28, the limitations “wherein each of the insulating layers is provided between two diffusion preventing layers or between a diffusion preventing layer and a substrate in contact with a surface of the multilayered wiring layer; a through-hole that is provided to penetrate through at least one insulating layer from a surface of the multilayered wiring layer opposite the surface of the multilayered wiring layer in contact with the substrate” is unclear. In particular, the first limitation appears to set forth that the insulating layers are either provided between diffusion layers or between a diffusion layer and a substrate which leaves open the interpretation that no insulation is provided between a diffusion layer and a substrate and only formed between adjacent diffusion layers. If this interpretation is taken then the second limitation setting forth that the multilayered wiring layer being in contact with the substrate is unclear as a substrate may not be set forth or provided in the device as claimed. It is recommended that the claim be amended to specifically set forth that one of the plurality of insulating layers is located between one of the plurality of diffusion prevention layers and a substrate and the other of the plurality of insulating layers is located between the other of the plurality of diffusion layers to clarify the presence of the substrate in the image pickup device. 
Regarding Claim 35, the limitations “a step of forming each of the insulating layers between two diffusion preventing layers or between a diffusion preventing layer and a substrate in contact with a surface of the multilayered wiring layer; a step of forming a through-hole such that the through-hole penetrates through at least at least one insulating layer from a surface of the multilayered wiring layer opposite the surface of the multilayered wiring layer in contact with the substrate” is unclear. In particular, the first limitation appears to set forth that the insulating layers are either provided between diffusion layers or between a diffusion layer and a substrate which leaves open the interpretation that no insulation is provided between a diffusion layer and a substrate and only formed between adjacent diffusion layers. If this interpretation is taken then the second limitation setting forth that the multilayered wiring layer being in contact with the substrate is unclear as a substrate may not be set forth or provided in the device as claimed. It is recommended that the claim be amended to specifically set forth that one of the plurality of insulating layers is located between one of the plurality of diffusion prevention layers and a substrate and the other of the plurality of insulating layers is located between the other of the plurality of diffusion layers to clarify the presence of the substrate in the method for manufacturing a semiconductor device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, 25-27 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnal et al. (U.S. Patent Pub. No. 2008/0179750, from hereinafter “Arnal”).
Regarding Claim 16, Arnal in Fig.’s 2-5 teaches a semiconductor device, comprising: a multilayered wiring layer that includes: a plurality of insulating layers (marked by zones 24/25/26/27); a plurality of diffusion preventing layers (7), wherein each of the insulating layers is provided between two diffusion preventing layers or between a diffusion preventing layer and a substrate (12) in contact with a surface of the multilayered wiring layer; a through-hole (52) that is provided to penetrate through at least one insulating layer (26/27) from a surface of the multilayered wiring layer opposite the surface of the multilayered wiring layer in contact with the substrate; a gap (30) that is provided in at least one insulating layer immediately below the through-hole; and a plurality of wiring layers (2), wherein at least one of the wiring layers (2’’’, uppermost wiring layer) is provided within an insulating layer and at least one of the wiring layers (2a/2b) is provided within the gap, and wherein the through-hole is provided to penetrate through the at least one insulating layer (marked by zones 26/27) provided with the wiring layer (¶’s 0057-0104). 
Regarding Claim 17, Arnal teaches wherein the at least one wiring layer (2a/2b) provided within the gap is sandwiched between insulating layers (marked by zones 25”/26/27) having wiring layers (2’’/2’’’) provided within the insulating layers (Fig. 2-5).
Regarding Claim 18, Arnal teaches a plurality of vias, wherein the plurality of vias (3) electrically connects the at least one of the wiring layers provided within the insulating layer and the at least one of the wiring layers provided within the gap (Fig. 2-5).
Regarding Claim 19, Arnal teaches a plurality of vias (3), wherein the plurality of vias electrically connects the at least one of the wiring layers provided within the gap and the wiring layers provided within the insulating layers that sandwich the at least one of the wiring layers provided within the gap (Fig. 2-5).
Regarding Claim 25, Arnal teaches wherein sides of one wire (2a/2b) of one of the wiring layers provided within the gap are in contact with the gap and the diffusion preventing layer (Fig. 2-5).
Regarding Claim 26, Arnal teaches wherein the gap is provided in a region that includes a region immediately below the through-hole in a plan view from a laminating direction of the multilayered wiring layer (Fig. 2-5).
Regarding Claim 27, Arnal teaches wherein the gap causes the diffusion preventing layers laminated on an upper surface and a lower surface of the at least one insulating layer provided with the gap to be exposed (Fig. 2-5).
Regarding Claim 35, Arnal in Fig.’s 2-5 teaches a method for manufacturing a semiconductor device, comprising: a step of forming a multilayered wiring layer including a plurality of insulating layers (marked by zones 24/25/26/27) and a plurality of diffusion preventing layers (7); a step of forming each of the insulating layers between two diffusion preventing layers or between a diffusion preventing layer and a substrate (12) in contact with a surface of the multilayered wiring layer; a step of forming a through-hole (52) such that the through-hole penetrates through at least one insulating layer (26/27) from a surface of the multilayered wiring layer opposite the surface of the multilayered wiring layer in contact with the substrate; a step of forming a gap (30) by etching at least one insulating layer immediately below the through-hole; and a step of forming a plurality of wiring layers (2), wherein at least one of the wiring layers (2’’’) is formed within an insulating layer (26/27) and at least one of the wiring layers (2a/2b) is formed within the gap, and wherein the through-hole is formed to penetrate through the at least one insulating layer formed with the wiring layer (¶’s 0057-0104). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnal in view of Stamper et al. (U.S. Patent Pub. No. 2008/0173976, from hereinafter “Stamper”).
Regarding Claim 20, Arnal fails to specifically teach a protective side wall that lines the through-hole.
Stamper in Fig. 8 teaches a device/method comprising a through-hole (116) that has an inside covered with a protective sidewall (138, ¶’s 0037-0038).
In view of the teachings of Stamper, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Arnal to include a protective side wall that lines the through-hole because this will allow the marked zones 26/27 of Arnal to be made of the same material of zones 24/25 so that during the formation of the gap the protective layer on the sidewall of the through-hole will protect the zones 26/27 so that they are not etched as well to provide a more controlled etching process. Furthermore, said protective layer will help provide sealing and protection of the insulating layers that the through-hole is formed in from the air that is present in the gap following formation and during device operation. 
Regarding Claim 21, as in the combination above, Arnal teaches the diffusion preventing layers may comprise SiCN, SiC and SiN (¶ 0057) and Stamper teaches that the protective side wall may comprises SiN (¶ 0032).

Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnal above, and further in view of Papa Rao et al. (U.S. Patent Pub. No. 2005/0167841, from hereinafter “Papa Rao”).
Regarding Claim 22, Arnal fails to specifically teach wherein only one through-hole is provided to penetrate through the at least one insulating layer from the surface of the multilayered wiring layer opposite the surface of the multilayered wiring layer in contact with the substrate.
Papa Rao teaches a similar device comprising a through-hole (24) provided to penetrate through at least one insulating layer (23) from the surface of the multilayered wiring layer opposite the surface of the multilayered wiring layer in contact with the substrate (4, Fig. 1-8; ¶’s 0024-0027).
In view of the teachings of Papa Rao, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Arnal to include wherein only one through-hole is provided to penetrate through the at least one insulating layer from the surface of the multilayered wiring layer opposite the surface of the multilayered wiring layer in contact with the substrate because the amount of through-holes in the device needed would be an obvious matter of design choice and largely depend on the amount of insulating layers needed to be etched and removed to form the gap and as shown by Papa Rao in some cases devices only require one through hole to remove a specific section of insulating layers in the device as compared to Arnal.
Regarding Claim 24, while Arnal teaches a lower wiring layer (2’’) provided below the gap adjacent to the substrate (12), Arnal is silent with regards to teaching a contact plug provided to electrically connect at least one of the wiring layers to a wiring on the substrate.
Papa Rao teaches a similar device comprising a contact plug (11) provided to electrically connect at least one of the wiring layers (14) to a wiring on the substrate (4; Fig. 1-8; ¶ 0016 and 0030).
In view of the teachings of Papa Rao, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Arnal to include a contact plug provided to electrically connect at least one of the wiring layers to a wiring on the substrate because contact plugs are well known in the art to be provided to supply electrical connection between the wiring layers of a multilayer wiring layer formed above a substrate and the electrical devices such as transistors provided in/on the substrate. 

Claim(s) 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnal in view of Togashi (U.S. Patent Pub. No. 2016/0204156).
Regarding Claim 28, Arnal in Fig.’s 2-5 teaches a semiconductor device, comprising: a multilayered wiring layer that includes: a plurality of insulating layers (marked by zones 24/25/26/27); a plurality of diffusion preventing layers (7), wherein each of the insulating layers is provided between two diffusion preventing layers or between a diffusion preventing layer and a substrate (12) in contact with a surface of the multilayered wiring layer; a through-hole (52) that is provided to penetrate through at least one insulating layer (26/27) from a surface of the multilayered wiring layer opposite the surface of the multilayered wiring layer in contact with the substrate; a gap (30) that is provided in at least one insulating layer immediately below the through-hole; and a plurality of wiring layers (2), wherein at least one of the wiring layers (2’’’, uppermost wiring layer) is provided within an insulating layer and at least one of the wiring layers (2a/2b) is provided within the gap, and wherein the through-hole is provided to penetrate through the at least one insulating layer (marked by zones 26/27) provided with the wiring layer (¶’s 0057-0104). 
Arnal fails to specifically teach wherein the semiconductor device is an image pickup device.
Togashi teaches an imaging device (10) comprising a multilayer wiring structure (40; ¶’s 0056-0091, describing the device). 
In view of the teachings of Togashi, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Arnal to include wherein the semiconductor device is an image pickup device because the multilayer wiring structure comprising air gaps could be used in any number of devices and could especially be desirable in image sensors as images may need to be transmitted through an area of the wiring structure as shown by Togashi.
Regarding Claim 29, Arnal teaches wherein the at least one wiring layer (2a/2b) provided within the gap is sandwiched between insulating layers (marked by zones 25”/26/27) having wiring layers (2’’/2’’’) provided within the insulating layers (Fig. 2-5).
Regarding Claim 30, Arnal teaches a plurality of vias, wherein the plurality of vias (3) electrically connects the at least one of the wiring layers provided within the insulating layer and the at least one of the wiring layers provided within the gap (Fig. 2-5).
Regarding Claim 31, Arnal teaches a plurality of vias (3), wherein the plurality of vias electrically connects the at least one of the wiring layers provided within the gap and the wiring layers provided within the insulating layers that sandwich the at least one of the wiring layers provided within the gap (Fig. 2-5).

Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnal in view of Stamper.
Regarding Claim 32, Arnal fails to specifically teach a protective side wall that lines the through-hole.
Stamper in Fig. 8 teaches a device/method comprising a through-hole (116) that has an inside covered with a protective sidewall (138, ¶’s 0037-0038).
In view of the teachings of Stamper, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Arnal to include a protective side wall that lines the through-hole because this will allow the marked zones 26/27 of Arnal to be made of the same material of zones 24/25 so that during the formation of the gap the protective layer on the sidewall of the through-hole will protect the zones 26/27 so that they are not etched as well to provide a more controlled etching process. Furthermore, said protective layer will help provide sealing and protection of the insulating layers that the through-hole is formed in from the air that is present in the gap following formation and during device operation. 
Regarding Claim 33, as in the combination above, Arnal teaches the diffusion preventing layers may comprise SiCN, SiC and SiN (¶ 0057) and Stamper teaches that the protective side wall may comprises SiN (¶ 0032).

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnal above, and further in view of Papa Rao.
Regarding Claim 34, Arnal fails to specifically teach wherein only one through-hole is provided to penetrate through the at least one insulating layer from the surface of the multilayered wiring layer opposite the surface of the multilayered wiring layer in contact with the substrate.
Papa Rao teaches a similar device comprising a through-hole (24) provided to penetrate through at least one insulating layer (23) from the surface of the multilayered wiring layer opposite the surface of the multilayered wiring layer in contact with the substrate (4, Fig. 1-8; ¶’s 0024-0027).
In view of the teachings of Papa Rao, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Arnal to include wherein only one through-hole is provided to penetrate through the at least one insulating layer from the surface of the multilayered wiring layer opposite the surface of the multilayered wiring layer in contact with the substrate because the amount of through-holes in the device needed would be an obvious matter of design choice and largely depend on the amount of insulating layers needed to be etched and removed to form the gap and as shown by Papa Rao in some cases devices only require one through hole to remove a specific section of insulating layers in the device as compared to Arnal.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach that no more than one via of the plurality of vias is provided for each of the insulating layers.
	
Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Clevenger et al. (U.S. Patent No. 6,255,712) teaches a multilayered wiring layer that includes: a plurality of insulating layers; a through-hole that is provided to penetrate through at least one insulating layer from a surface of the multilayered wiring layer opposite the surface of the multilayered wiring layer in contact with a substrate; a gap that is provided in at least one insulating layer immediately below the through-hole; and a plurality of wiring layers, wherein at least one of the wiring layers is provided within an insulating layer and at least one of the wiring layers is provided within the gap, and wherein the through-hole is provided to penetrate through the at least one insulating layer provided with the wiring layer. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        July 26, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894